Citation Nr: 1124823	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  10-01 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for arthritis of the lumbar spine, residual of a gunshot wound.

2.  Entitlement to a rating in excess of 20 percent for residuals of a gunshot wound of the back with damage to Muscle Group XX.

3.  Entitlement to service connection for a nerve disorder of the right leg, to include as secondary to a service-connected disability.

4.  Entitlement to a total rating based on individual employability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1966 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio denied a rating in excess of 40 percent for arthritis of the lumbar spine, denied a rating in excess of 20 percent for residuals of a gunshot wound of the back with damage to Muscle Group XX, and denied service connection for a nerve disorder of the right leg on a direct basis and as secondary to a service-connected disability.

In April 2011, the Veteran testified at a videoconference hearing conducted before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a remand is needed for further evidentiary development for the Veteran's claims.  The Veteran was afforded VA examinations in January 2008 and February 2008.  With regards to his increased rating claims, his testimony indicated that his disabilities had worsened since those last examinations.  In this regard, the Board notes that although there are treatment records dated through July 2010, along with a February 2011 letter from the Veteran's private physician, such records do not contain the medical information necessary to apply the appropriate rating criteria.  

Thus, the Board finds that the record, as it currently stands, does not adequately reveal the present state of the Veteran's residuals of a gunshot wound, to include arthritis of the lumbar spine and damage to Muscle Group XX, especially if his disabilities have indeed worsened.  Thus, the Board finds that a remand of the Veteran's increased rating claims is necessary to secure an examination to ascertain the current level of his lumbar spine and muscle disabilities.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).

Also, with regards to the Veteran's arthritis of the lumbar spine, the Veteran asserts that he is entitled to a higher rating under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5243, which is used for rating intervertebral disc syndrome (IVDS).  However, the Board observes that the Veteran has been service connected for arthritis of the lumbar spine, as opposed to IVDS.  In connection with the Veteran's claim for service connection for arthritis of the lumbar spine, a VA examination was obtained in December 1999.  Arthritic changes were found at L2-L3, which were opined to be related to the Veteran's gunshot wound.  Subsequently, X-rays in May 2007 revealed degenerative disc disease at L2-L3.  However, the evidence is not clear as to whether the Veteran's degenerative disc disease, or IVDS, is a disability associated with his service-connected arthritis or residuals of a gunshot wound.  In other words, the Board is unable to determine whether DC 5243 might be appropriate for rating the Veteran's disability.  Accordingly, on remand, the examiner should render an opinion regarding the etiology of the Veteran's degenerative disc disease.  

Turning to the Veteran's service connection claim, the January 2008 examiner opined that the Veteran's description of radicular type symptoms and related clinical course was consistent with sciatic nerve irritation.  However, on physical examination, the Veteran did not demonstrate a classic straight leg raise test.  Therefore, the examiner felt that an EMG would be helpful in determining whether the Veteran had true sciatic radiculopathy.  If electrophysiological evidence of sciatic nerve radiculopathy were obtained, the examiner believed that it was more likely than not related to the progression of his service-connected lumbar spine arthritis.  Despite the examiner's recommendation of an EMG, however, such diagnostic testing was not done.  On remand, therefore, a new examination is necessary to include an EMG, or any other electrodiagnostic testing deemed appropriate, to determine if the Veteran actually has a nerve disorder of his right leg.  In this regard, the Board observes that private treatment records indicate a diagnosis of lumbar radiculopathy.  However, it does not appear that any electrodiagnostic testing was completed to verify such diagnosis and to identify the nerve(s) involved.  

The Board further observes that in his testimony, the Veteran indicated that his service-connected lumbar spine and muscle disabilities render him unable to keep up with work requirements.  The issue of entitlement to a total disability rating for compensation based on individual unemployability (TDIU) has, therefore, been raised.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (which stipulates that, once a veteran submits evidence of a disability and of unemployability, VA must consider total rating for compensation based upon individual unemployability).  Indeed, the United States Court of Appeals for Veterans Claims (Court) recently held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether a veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel of that claim for an increased rating is the matter of whether a TDIU as a result of that disability is warranted.  Id. at 455.  Accordingly, the issue of entitlement to a TDIU should be remanded to the RO for adjudication of the Veteran's claim for the issue of TDIU, in accordance with the Court's holding in Rice.

Additionally, it appears that the Veteran receives continuous treatment from F.S., M.D.  Thus, pertinent ongoing treatment records, dated from July 2010, should be obtained and associated with the claims folder on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a Veterans Claims Assistance Act of 2000 (VCAA) notice letter which satisfies the VCAA notice obligations with regard to the issue of entitlement to TDIU, in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002); 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 (2002), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

This notice letter should specifically apprise the Veteran of the evidence and information necessary to substantiate his claim for TDIU.  Also, the RO should inform the Veteran of the responsibility between him and VA in producing or obtaining that evidence or information.  The letter should also include an explanation as to the information or evidence needed to establish a disability rating and an effective date in the event of award of the benefit sought, as outlined by the Court in Dingess/Hartman.

2.  After obtaining the appropriate release of information forms where necessary, procure records of spine, muscle, and right leg treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that the Veteran may have received from Dr. F.S. since July 2010.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

3.  Thereafter, accord the Veteran an appropriate VA examination to determine the current level of severity of his lumbar spine arthritis and to determine whether his lumbar spine disability prevents him from securing and following substantially gainful occupation.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

All pertinent manifestations associated with the service-connected arthritis of the lumbar spine should be annotated in the examination report.  Specifically, the examiner should undertake range of motion studies of the lumbar spine and comment on the degree of disability due to functional losses such as pain, weakness, etc.  All functional losses should be equated to additional loss of motion (beyond that shown clinically).  Also, the examiner should discuss the presence or absence of any associated unfavorable ankylosis of the Veteran's thoracolumbar spine or of his entire spine.  

The examiner should also opine as to whether the service-connected arthritis of the Veteran's lumbar spine has progressed to include degenerative disc disease or whether the Veteran's degenerative disc disease is otherwise related to his service-connected residuals of a gunshot wound.  

The examiner should express an opinion as to whether the service-connected arthritis of the Veteran's lumbar spine renders him unable to obtain and to maintain substantially gainful employment.  

A complete rationale should be given for all opinions and conclusions expressed.  

4.  Accord the Veteran an appropriate VA examination to determine the current level of severity of his residuals of a gunshot wound with damage to Muscle Group XX and to determine whether his muscle disability prevents him from securing and following substantially gainful occupation.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner must identify the particular muscle group(s) involved and must comment as to whether the disability associated with the affected muscle group(s) is best characterized as "slight," "moderate," "moderately severe," or "severe."  To this end, the RO  must ensure that the examiner is provided with the specific criteria for making this determination, as delineated in 38 C.F.R. § 4.56 (2010).  The examiner must comment on the presence or absence of the cardinal signs and symptoms of muscle disability, including loss of power, weakness, lowered threshold of fatigue, pain, impairment of coordination, and uncertainty of movement.  

The examiner should also express an opinion as to whether the Veteran's service-connected damage to Muscle Group XX and service-connected residuals of a gunshot wound to the left (nondominant hand) renders him unable to obtain and to maintain substantially gainful employment.  A complete rationale should be given for all opinions and conclusions expressed.  

5.  Accord the Veteran an appropriate VA examination to determine whether he has a nerve disorder of his right leg.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests, such as an EMG, should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner should specifically address whether there any adverse neurological abnormalities, to include a nerve disorder of the Veteran's right leg, that are the result of the service-connected gunshot wound to the Veteran's back, including the arthritis of his lumbar spine and the damage to Muscle Group XX.  If there is any adverse neurological symptomatology, the examiner should determine if the pertinent symptoms are best characterized as "slight," "moderate," "moderately severe," or "severe."  A complete rationale should be given for all opinions and conclusions expressed.  

6.  Ensure that the examination reports comply with (and answers the questions posed in) this Remand.  If the reports are insufficient, they should be returned to the examiner(s) for corrective action, as appropriate.

7.  Then, readjudicate the issues on appeal (as are listed on the title page of this Remand).  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2010).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
THERESA M. CATINO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


